                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  WAYNE DALE KELLBERG,
                                                    CV 18-176-M-DLC-JCL
                       Plaintiff,

  vs.                                                ORDER, and FINDINGS AND
                                                     RECOMMENDATION
  FBI SUPERVISOR RICKY
  SHELBOURNE,

                       Defendant.

I. In Forma Pauperis Application

        Plaintiff Wayne Kellberg, appearing pro se, filed an application requesting

leave to proceed in forma pauperis. He submitted a declaration that makes the

showing required by 28 U.S.C. § 1915(a). Because it appears he lacks sufficient

funds to prosecute this action IT IS HEREBY ORDERED that Kellberg’s

application is GRANTED. This action may proceed without prepayment of the

filing fee, and the Clerk of Court is directed to file Kellberg’s lodged Complaint as

of the filing date of his request to proceed in forma pauperis.

        The federal statute under which leave to proceed in forma pauperis is

permitted — 28 U.S.C. § 1915 — also requires the Court to conduct a preliminary




                                          1
screening of the allegations set forth in the litigant’s pleading. The applicable

provisions of section 1915(e)(2) state as follows:

      (2) Notwithstanding any filing fee, or any portion thereof, that may have
      been paid, the court shall dismiss the case at any time if the court determines
      that–

              (A) the allegation of poverty is untrue; or

              (B) the action or appeal–

                    (i) is frivolous or malicious;

                    (ii) fails to state a claim on which relief may be granted; or

                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.

28 U.S.C. § 1915(e)(2).

      The Court will review Kellberg’s pleading to consider whether this action

can survive dismissal under the provisions of section 1915(e)(2), or any other

provision of law. See Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138, 1142 (9th

Cir. 2005).

II. Background

      Kellberg alleges Defendant Ricky Shelbourne, identified by Kellberg as a

supervisory FBI agent in Missoula, Montana, together with “the rest of the FBI

agents”, put Kellberg on television accusing him of committing certain crimes.


                                           2
Therefore, Kellberg alleges Shelbourne is liable for slander.

      Kellberg asserts the Court has jurisdiction over his claim on the basis that his

claim arises under laws of the United States. (Doc. 2 at 5.) He also asserts

jurisdiction exists because a United States official is a defendant in this action. (Id.)

III. Discussion

      Because Kellberg is proceeding pro se the Court must construe his pleading

liberally, and the pleading is held “to less stringent standards than formal pleadings

drafted by lawyers[.]” Haines v. Kerner, 404 U.S. 519, 520 (1972). See also

Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989). In view of the required liberal

construction,

      a district court should grant leave to amend even if no request to amend the
      pleading was made, unless it determines that the pleading could not possibly
      be cured by the allegation of other facts.

Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (emphasis added) (quoting

Doe v. United States, 58 F.3d 494, 497 (9th Cir. 1995)).

      For the reasons discussed, the Court concludes that liberal construction of

Kellberg’s claim against Shelbourne requires that it be, as a matter of law,

construed as a claim against the United States. So construed, Kellberg’s claim is

barred under the doctrine of sovereign immunity, and this action is subject to

dismissal.

                                           3
      The doctrine of sovereign immunity “shields the United States from suit

absent a consent to be sued[, or waiver of sovereign immunity,] that is

‘unequivocally expressed[]’” in the text of a federal statute. United States v.

Bormes, 568 U.S. 6, at 9-10 (2012) (quoting United States v. Nordic Village, Inc.,

503 U.S. 30, 33-34 (1992)). “It is axiomatic that the United States may not be sued

without its consent and that the existence of consent is a prerequisite for

jurisdiction.” Jachetta v. United States, 653 F.3d 898, 903 (9th Cir. 2011) (quoting

United States v. Mitchell, 463 U.S. 206, 212 (1983)). A court’s jurisdiction over

any suit against the United States may be based only upon “a clear statement from

the United States waiving sovereign immunity, together with a claim falling within

the terms of the waiver.” Jachetta, 653 F.3d at 903 (quoting United States v. White

Mountain Apache Tribe, 537 U.S. 465, 472 (2003)).

      Although Kellberg has not expressly or directly sued the United States, for

the reasons discussed his claim must be deemed to be a claim against the United

States.

      Under the factual circumstances set forth in Kellberg’s pleading and his

claim of slander, the Court liberally construes his allegations as potentially falling

within the provisions of the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 2671

et seq. The FTCA waives the United States’ sovereign immunity for certain claims

                                           4
against it, and permits the imposition of liability against the United States for

negligence or wrongful acts or omissions of its employees “in the same manner

and to the same extent as a private individual under like circumstances[.]” 28

U.S.C. § 2674. Specifically, FTCA claims are permitted:

      against the United States [...] for injury or loss of property, or personal injury
      or death caused by the negligent or wrongful act or omission of any
      employee of the Government while acting within the scope of his office or
      employment, under circumstances where the United States, if a private
      person, would be liable to the claimant in accordance with the law of the
      place where the act or omission occurred.

28 U.S.C. § 1346(b)(1).

      Accepting Kellberg’s allegations as true, his allegations suggest that

Shelbourne is liable for conduct in which he engaged while serving as an FBI

supervisor. Therefore, the Court construes Kellberg’s allegations as asserting that

Shelbourne committed his alleged acts “while acting within the scope of his office

or employment.” Significantly, Kellberg’s allegations do not suggest Shelbourne

acted outside of the scope of his FBI duties or employment.

      Based on Kellberg’s allegations of Shelbourne’s conduct, this action must

necessarily be “deemed to be an action or proceeding brought against the United

States under the provisions” of the FTCA. 28 U.S.C. § 2679(d)(1). But as




                                           5
discussed, his claim of slander is among those claims that remain within the United

States’ sovereign immunity.

      The FTCA provides that the waiver of the United States’ sovereign

immunity does not apply to certain intentional tort claims, specifically identifying

a claim of slander as a claim not permitted under the FTCA. 28 U.S.C. § 2680(h).

The United States retains sovereign immunity against liability for those legal

claims identified in section 2680(h) – the statute bars those legal claims for relief.

Snow-Erlin v. United States, 470 F.3d 804, 808-809 (9th Cir. 2006).

      Based on the forgoing, Kellberg’s claim of slander, properly construed as a

claim against the United States under the FTCA, is barred by the United States’

sovereign immunity retained under the FTCA. Therefore, Kellberg’s claim is

properly dismissed.

      Ordinarily, “[d]ismissal of a pro se complaint without leave to amend is

proper only if it is absolutely clear that the deficiencies of the complaint could not

be cured by amendment.” Weilburg v. Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007)

(quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir. 1988));

Kendall v. VISA U.S.A., Inc., 518 F.3d 1042, 1051-52 (9th Cir. 2008).

      Here, the Court finds Kellberg’s allegations clearly fall within the exceptions

to the FTCA’s waiver of sovereign immunity. And Kellberg could not plead any

                                           6
additional facts which would plausibly suggest his slander claim falls within the

FTCA’s waiver of sovereign immunity. Thus, the Court finds it is unnecessary to

afford Kellberg an opportunity to amend his pleading.

IV. Conclusion

      Based on the foregoing, IT IS HEREBY RECOMMENDED that Kellberg’s

complaint be DISMISSED without leave to amend.

      DATED this 12th day of October, 2018.



                                       _______________________________
                                       Jeremiah C. Lynch
                                       United States Magistrate Judge




                                         7
